Citation Nr: 1104379	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated 50 percent disabling.   

2.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the left shoulder, rated 10 percent disabling. 

3.  Entitlement to a compensable rating for residuals of a 
fracture of the distal nares.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to December 1987.  

Historically, a May 2004 rating decision granted service 
connection for DJD of the left clavicle and assigned an initial 
noncompensable rating, effective December 17, 2003.  Service 
connection also was denied for PTSD and for residuals of a nasal 
fracture as well as for damage to the right tympanic membrane and 
hearing loss of the right ear.  The Veteran filed a notice of 
disagreement (NOD) to the initial rating assigned for the left 
shoulder disability and to denial of service connection in August 
2004.  

A July 2005 rating decision granted service connection for PTSD 
and for residuals of a fracture of the distal nares and assigned 
initial 50 percent and noncompensable ratings, respectively, 
effective December 17, 2003.  Also, an initial 10 percent rating 
was assigned for DJD of the left shoulder, retroactively 
effective to December 17, 2003.  A statement of the case (SOC) 
was issued in July 2005 but the appeal was never perfected by 
filing a substantive appeal (VA Form 9 or equivalent).  As the 
grants of service connection for PTSD and for residuals of a 
fracture of the distal nares constituted a full grant of the 
benefits, these matters are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision issued in November 2007 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island. 

The Veteran testified at an August 2010 videoconference before 
the undersigned Acting Veterans Law Judge (AVLJ); a transcript 
thereof is on file.  

During the videoconference hearing, the Veteran and her attorney 
indicated that she had retired in June 2007 from working as a 
police officer and had not yet found other employment.  Pages 10 
and 34 of the transcript.  It appears that they are claiming that 
her service-connected disabilities preclude her from securing and 
following a substantially gainful occupation, even though the 
Veteran currently does not meet the schedular criteria for a 
total disability rating based on individual unemployability 
(TDIU), under the provisions of 38 C.F.R. § 4.16(a), the issue of 
entitlement to a TDIU on an extraschedular TDIU rating, under the 
provisions of 38 C.F.R. § 4.16(b), is raised by the record.  See 
generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  Similarly, 
it appears that they have also raised a claim for service 
connection for sinusitis, to include as secondary to the 
Veteran's service-connected residuals of a fracture of the distal 
nares.  Both issues are inextricably interwined with the 
increased ratings claims on appeal, but they have not been 
adjudicated by the agency of original jurisdiction (AOJ).  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on her part, is required.


REMAND

During the videoconference hearing, the Veteran testified that 
all three of the disabilities on appeal had worsened since her 
previous examinations over three years ago and that higher 
ratings are warranted.  In particular, they assert that her 
disability of the nose should be rated under the diagnostic code 
of sinusitis and, if it was, the Veteran's symptoms would warrant 
at least a 30 percent rating.  Moreover, the Board notes that the 
August 2007 VA examiner did not discuss whether the Veteran has a 
50-percent obstruction of the nasal passage on both sides or a 
complete obstruction on one side.  Similarly, except for a Global 
Assessment of Functioning  (GAF) score of 50 assigned by the July 
2007 VA PTSD examiner, the Veteran's attorney stated that the 
Veteran's GAF scores have consistently been less than 50 and with 
the symptoms described during her testimony would warrant at 
least a 70 percent rating.  With regard to the Veteran's left 
shoulder disability, she testified that she had daily, constant 
sharp left shoulder pain that varied somewhat in intensity and 
that she only had temporary relief by applying hot compresses, 
taking a hot shower, taking over-the-counter medications, or 
applying topical pain relievers.  Damp weather, as well as stress 
and anxiety, were precipitators of her shoulder pain.  Although 
she denied episodes of dislocation of the left shoulder, she 
complained of stiffness.  In light of the above, and the fact 
that voluminous additional treatment records have been added to 
the record since the previous VA examinations, the Board agrees 
that new examinations are warranted to ascertain the nature and 
severity of these disabilities, to include whether the Veteran's 
sinusitis is a residual of a fracture of the distal nares and 
whether her service-connected disabilities render her unable to 
secure and follow a substantially gainful occupation.

But at the time of the videoconference hearing and afterward, the 
Veteran's submitted additional private and VA medical records.  
However, it is unclear whether additional medical records exist 
that should be obtained.  On remand, the Veteran should be asked 
to identify any additional medical records pertinent to the 
claims remaining on appeal that is not of record and to provide 
releases to obtain such records.

Readjudication of the issues on appeal should include 
consideration of all evidence added to the record since the last 
adjudications of the claims.  In particular, VA should consider 
whether "staged ratings" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to Hart v. Mansfield, 21 Vet. App. 515 (2007), and 
whether her service-connected disabilities, either alone or in 
combination, render her unemployable.  

Finally, the Board notes that the Veteran's power of attorney for 
her attorney is not associated with the record.  This must be 
done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of VA Form 21-22a 
("Appointment of an Individual as Claimant's 
Representative") indicating representation of 
the Veteran by a private attorney in this 
matter and associate with the claims file.

2.  Send a letter to the Veteran and her 
attorney, asking her to identify VA and non-
VA healthcare providers that have treated her 
for any of the disabilities on appeal.  If 
necessary, request authorization to enable VA 
to obtain any additional evidence that is not 
currently of record.  In addition, explain to 
her what information is needed to 
substantiate entitlement to a TDIU, and what 
VA's and the Veteran's respective duties are.  

Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and her attorney of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken. 

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
orthopedic examination to ascertain the 
nature and severity of her service-connected 
DJD of the left shoulder.

The entire claims file, to include a complete 
copy of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should note the ranges of motion 
for the left shoulder.  Whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any of 
the following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the left shoulder is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

In addition, the examiner should note whether 
the Veteran has any impairment of the 
clavicle, scapula, or humerus, to include 
ankylosis (favorable or unfavorable), 
dislocation, nonunion or malunion.  The 
examiner should also discuss the effects, if 
any, of the Veteran's left shoulder 
disability on her ability to secure and 
follow a substantially gainful occupation.

The examiner should set forth all examination 
findings, along with the rationale for any 
conclusions reached, in a printed report.  If 
any requested opinion cannot be provided, the 
examiner should give the reason(s) why.

4.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA ENT 
examination to ascertain the nature and 
severity of the Veteran's residuals of a 
fracture of the distal nares, to include 
whether recurrent sinusitis is one of the 
residuals.

The entire claims file, to include a complete 
copy of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should note whether the Veteran 
has a 50-percent obstruction of the nasal 
passage on both sides or a complete 
obstruction on one side.  The examiner should 
address whether sinusitis is most likely (50 
percent or greater probability) due or a 
result of the Veteran's fracture of the 
distal nares or has been aggravated by the 
service-connected nares fracture residuals 
beyond the natural progression of the 
disease.  If it is, then the examiner should 
discuss: (1) the number of incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, (2) the number of non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting, or (3) 
whether, following radical surgery with 
chronic osteomyelitis, or whether she has 
near constant sinusitis characterized by 
headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting 
after repeated surgeries.  The examiner 
should also discuss the effects, if any, of 
the Veteran's residuals of a fracture of the 
distal nares on her ability to secure and 
follow a substantially gainful occupation.

The examiner should set forth all examination 
findings, along with the rationale for any 
conclusions reached, in a printed report.  If 
any requested opinion cannot be provided, the 
examiner should give the reason(s) why.

5.  After completion of 1, 2, 3 and 4 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination to ascertain the 
nature and severity of her service-connected 
PTSD.  

The entire claims file, to include a copy of 
the REMAND, must be made available to the 
examiner designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary special studies or tests including 
psychological testing and evaluation are to 
be done (with all findings made available to 
the examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  A multi-axial 
diagnosis, with a GAF score must be assigned.  
The examiner must explain the GAF score and 
provide an opinion as to whether the 
Veteran's PTSD alone, or together with her 
other service-connected disabilities, 
precludes her from securing and following a 
substantially gainful occupation or whether 
her PTSD alone is productive of total 
occupational and social impairment.  The 
Veteran is also service-connected for DJD of 
the left shoulder and for residuals of a 
fracture of the distal nares.

The examiner should set forth all examination 
findings and opinions, along with a complete 
rationale for any conclusions reached, in a 
printed report.  If any requested opinion 
cannot be provided, the examiner should give 
the reason(s) why.

6.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's increased rating claims, to 
include consideration of a TDIU rating.  VA 
should document its consideration of whether: 
(1) "staged" ratings, pursuant to the Hart 
decision, cited to above, (2) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b), and (3) referral for an 
extraschedular TDIU under 38 C.F.R. § 4.16(b) 
are warranted.  If any benefit sought on 
appeal remains denied, the Veteran and her 
attorney should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time to respond, before 
the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


